 

EXHIBIT 10.4

 

ASSEMBLY BIOSCIENCES, INC.

2020 Inducement Award Plan

NOTICE OF STOCK OPTION GRANT

 

 

Grant Number   2020-IAP-###

___________________________

 

___________________________

 

 

You have been granted an option to purchase Common Stock of Assembly
Biosciences, Inc. (the “Company”), as follows:

 

Date of Grant

[________]

 

 

Vesting Commencement Date

[_______]

 

 

Exercise Price per Share

$_____

 

 

Total Number of Shares Granted

______

 

 

Total Exercise Price

$_______

 

 

Type of Option:

Nonstatutory Stock Option

 

 

Term/Expiration Date:

10 years

 

 

Vesting Schedule:

[___] to vest on the first anniversary of the vesting commencement date; and
thereafter [__] of remaining option shares to vest each month thereafter for
[___] months; in each case subject to your Continuous Services through such
vesting date and otherwise in accordance with the terms and conditions of the
Plan (as defined below) and the Stock Option Agreement attached hereto. Shares
to vest on any vesting date shall be rounded down to nearest whole number.
Monthly installments shall take into effect prior rounding so that each monthly
installment including the last installment is approximately the same. On the
[____] anniversary of the vesting commencement date, assuming Continuous Service
through each vesting date, the option shall be fully vested. Upon the
termination of your employment by the Company for any reason other than for
Cause within 6 months following the occurrence of a Corporate Transaction, all
unvested options shall immediately vest.

 

 

 

[Notwithstanding the foregoing, this option shall be subject to additional
provisions relating to the acceleration of vesting of time-based vesting equity
awards as set forth in Section [XX] of your Employment Agreement executed on
[DATE] and effective [DATE] (your “Employment Agreement”), including the
condition that you execute a release in form and substance reasonably
satisfactory to the Company in connection with your termination of employment.]1

 

 

 

1 

Add if Participant is an Executive officer.

 

--------------------------------------------------------------------------------

 

 

[Notwithstanding the foregoing, this option shall be subject to additional
provisions relating to acceleration of vesting of time-based vesting equity
awards as set forth in the Non-Executive Officers Severance Benefit Plan
(“Severance Plan”), if you incur a “Change in Control Termination” (as defined
in the Severance Plan) and satisfy the requirements of the Severance Plan. For
avoidance of doubt and notwithstanding anything in an employment offer letter to
the contrary, this award

and the Severance Plan reflect the sole agreement governing acceleration of
vesting under this award upon a termination of continuous service.]2

 

 

Termination Period:

Vested option may be exercised for up to 90 days after termination of Continuous
Service.  

 

 

 

By your signature or your electronic acceptance of this option and the signature
of the Company’s representative below, you and the Company agree that this
option is granted under and governed by the terms and conditions of the Assembly
Biosciences, Inc. 2020 Inducement Award Plan (the “Plan”) and the Stock Option
Agreement, both of which are attached and made a part of this document.
Capitalized terms used in this Notice of Stock Option Grant and not otherwise
defined herein shall have the meaning assigned to such term in the Plan.

 

 

Dated:

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

ASSEMBLY BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

By:

 

[Name]

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

2 

Add if Participant is a Non-executive officer (VP,SVP)

 

20214.53-825659

2

 

--------------------------------------------------------------------------------

 

ASSEMBLY BIOSCIENCES, INC.

 

STOCK OPTION AGREEMENT

 

 

1.Grant of Option.  Assembly Biosciences, Inc. (the “Company”), hereby grants to
the Optionee named in the Notice of Stock Option Grant (the “Optionee”) an
option (the “Option”) to purchase a total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Stock Option Grant, at the exercise price
per share set forth in the Notice of Stock Option Grant (the “Exercise Price”)
subject to the terms, definitions and provisions of the Assembly Biosciences,
Inc. 2020 Inducement Award Plan (the “Plan”) adopted by the Company, which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option.  

 

2.Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the provisions of Sections 10 and 11 of the Plan as follows:

 

(a)Right to Exercise.

 

(i)This Option may not be exercised for a fraction of a share.

 

(ii)In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Stock Option Grant.  

 

(b)Method of Exercise.  This Option shall be exercisable by written notice (in
the form attached hereto as Exhibit A) which shall state the election to
exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan.  Such written
notice shall be signed by the Optionee and shall be delivered in person,  by
certified mail or electronic transmission (with confirmation of receipt) to the
Secretary of the Company.  The written notice shall be accompanied by payment of
the Exercise Price.  This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price.
Alternatively, this Option may be exercised through the Company’s online equity
platform and in compliance with the procedures set forth therein.

 

Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”), or, if such shares of Common Stock are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.  No
Shares will be issued pursuant to the exercise of this Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be
listed.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such Shares.

 

 

1

 

--------------------------------------------------------------------------------

 

 

3.Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  

(i)cash; or

 

(ii)check; or

 

(iii)surrender of other shares of Common Stock of the Company, or attestation of
ownership of such shares, as described in Section 7(b)(iv) of the Plan; or

 

(iv)“net exercise” as described in Section 7(b)(vi) of the Plan; or

 

(v)a broker-assisted exercise as described in Section 7(b)(v) of the Plan; or

 

(vi)any combination of the foregoing methods of payment.

 

4.Nontransferability of Option.  This Option may not be transferred in any
manner other than as set forth in the Plan.  The terms of this Option shall be
binding upon the executors, administrators, heirs, successors transferees and
assigns of the Optionee as if such persons were the Optionee.

 

5.Termination of Relationship.  In the event of termination of Optionee's
Continuous Service with the Company, Optionee may, to the extent otherwise so
entitled at the date of such termination (the “Termination Date”), exercise this
Option during the Termination Period set out in the Notice of Stock Option
Grant.  To the extent that the Optionee was not entitled to exercise this Option
at the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, this Option shall terminate.

 

6.Term of Option.  This Option may be exercised only within the term set out in
the Notice of Stock Option Grant and the Plan, and may be exercised during such
term only in accordance with the Plan and the terms of this Option.  

 

7.Disability of Optionee.  Notwithstanding the provisions of Section 5 above, in
the event of termination of Optionee’s Continuous Service as a result of
Optionee’s Disability, Optionee may, but only within twelve (12) months from the
date of termination of Continuous Service (but in no event later than the date
of expiration of the term of this Option as set forth in the Notice of Stock
Option Grant), exercise this Option to the extent Optionee was entitled to
exercise it at the Termination Date.  To the extent that Optionee was not
entitled to exercise this Option at the Termination Date, or if Optionee does
not exercise such Option (which Optionee was entitled to exercise) within the
time specified herein, this Option shall terminate.

 

8.Death of Optionee.    In the event of the death of the Optionee during the
Optionee’s Continuous Service or within ninety (90) days of termination of such
Continuous Service, this Option may be exercised at any time within twelve (12)
months following the Termination Date (but in no event later than the date of
expiration of the term of this Option as set forth in the Notice of Stock Option
Grant), by Optionee’s estate or by a person who acquired the right to exercise
this Option by bequest or inheritance, but only to the extent of the right to
exercise that Optionee was entitled to at the date of death.

 

20214.53-825659

2

 

--------------------------------------------------------------------------------

 

 

9.Taxation Upon Exercise of Option.  Pursuant to Section 9 of the Plan, the
Company may require the Optionee to pay to the Company amounts necessary to
satisfy any applicable Company withholding obligations.  The Optionee shall
satisfy Optionee’s tax withholding obligation arising upon the exercise of this
Option by one or some combination of the following methods: (i) by cash payment,
or (ii) out of Optionee's current compensation, or (iii) if permitted by the
Board or Committee, in its discretion, by surrendering to the Company
already-owned Shares or by directing the Company to withhold shares otherwise to
be transferred to the Optionee, in each case in accordance with Section 9(b) of
the Plan.  For this purpose, the fair market value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined (the “Tax Date”).  

 

If the Optionee is subject to Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (an “Insider”), any surrender of previously
owned Shares to satisfy tax withholding obligations arising upon exercise of
this Option must comply with the applicable provisions of Rule 16b‑3 promulgated
under the Exchange Act (“Rule 16b-3”) and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

All elections by an Optionee to have Shares withheld to satisfy tax-withholding
obligations shall be made in writing in a form acceptable to the Committee and
shall be subject to the following restrictions:

 

(1)the election must be made on or prior to the applicable Tax Date;

 

(2)once made, the election shall be irrevocable as to the particular Shares of
this Option as to which the election is made;

 

(3)all elections shall be subject to the consent or disapproval of the Board or
Committee;

 

(4)if the Optionee is an Insider, the election must comply with the applicable
provisions of Rule 16b‑3 and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

10.Tax Consequences.  Set forth below is a brief summary as of the date of this
Option of some of the federal tax consequences of exercise of this Option and
disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)Exercise of Nonstatutory Stock Option.  There may be a regular federal income
tax liability and a state income tax liability upon the exercise of this
Option.  The Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price and
the Company will qualify for a deduction in the same amount, subject to the
requirement that the compensation be reasonable.  If Optionee is an employee,
the Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.

 

20214.53-825659

3

 

--------------------------------------------------------------------------------

 

 

(b)Disposition of Shares.  If Shares are held for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.  

 

11.Successors and Assigns.  The Company may assign any of its rights under this
Stock Option Agreement (this “Agreement”) to single or multiple assignees, and
this Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Optionee and his or her heirs, executors,
administrators, successors, transferees and assigns.

 

12.Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company's
Board of Directors or the Committee that administers the Plan, which shall
review such dispute at its next regular meeting.  The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

13.Governing Law; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

14.Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon receipt or three (3) days
after deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to in the case of the Company at its corporate headquarters
and in the case of Optionee at the last address Optionee provided to the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
option by electronic means or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

15.Option Not a Service Contract.  

 

(a)Your Continuous Service with the Company or a Related Entity is not for any
specified term and may be terminated by you or by the Company or a Related
Entity at any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Option pursuant to the schedule set forth in the Notice of Stock Option
Grant or the issuance of the shares upon exercise of your option), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or a Related Entity; (ii) constitute
any promise or commitment by the Company or a Related Entity regarding the fact
or nature of future positions, future work assignments, future compensation or
any other term or condition of employment or affiliation; (iii) confer any right
or benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

 

20214.53-825659

4

 

--------------------------------------------------------------------------------

 

 

(b)By accepting this Option, you acknowledge and agree that, subject to Section
8(b) of your Employment Agreement (as defined in the Notice of Stock Option
Grant), the right to continue vesting in this Option pursuant to the schedule
set forth in Notice of Stock Option Grant is earned only by Continuous Service
(not through the act of being hired, being granted this option or any other
award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Related
Entity at any time or from time to time, as it deems appropriate (a
“reorganization”). You further acknowledge and agree that such a reorganization
could result in the termination of your Continuous Service, or the termination
of Related Entity status of your employer and the loss of benefits available to
you under this Agreement, including but not limited to, the termination of the
right to continue vesting in the option (subject to Section 8(b) of your
Employment Agreement). You further acknowledge and agree that this Agreement,
the Plan, the transactions contemplated hereunder and the vesting schedule set
forth herein or any covenant of good faith and fair dealing that may be found
implicit in any of them do not constitute an express or implied promise of
continued engagement as an employee or consultant for the term of this
Agreement, for any period, or at all, and shall not interfere in any way with
your right or the Company’s right to terminate your Continuous Service at any
time, with or without Cause and with or without notice.

 

16.Further Instruments.  The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

17.2020 Inducement Award Plan.  This Option shall be subject to and governed by
the terms and conditions of the Plan in all respects, and to the extent of any
inconsistency between this Option and the terms of the Plan, the terms of the
Plan will control.  Optionee acknowledges receipt of a copy of the Plan and
represents that Optionee is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions
thereof.  Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of this Option.  Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or Committee upon any questions arising under the
Plan or this Option.

 

18.Other Documents. You acknowledge receipt of the Company’s insider trading
policy and agree to comply with its terms.

 

 

 

 

 

20214.53-825659

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSEMBLY BIOSCIENCES, INC.

 

EXERCISE NOTICE3

 

 

Assembly Biosciences, Inc.

___________________________

___________________________

Attention:  Secretary

 

1.Exercise of Option.  Effective as of today, the undersigned (“Optionee”)
hereby elects to exercise Optionee's option to purchase _____________ shares of
the Common Stock (the “Shares”) of Assembly Biosciences, Inc. (the “Company”)
under and pursuant to the Company's 2020 Inducement Award Plan (as amended from
time to time, the “Plan”) and the Notice of Stock Option Grant dated __________,
20___ with its attached Stock Option Agreement (the “Option Agreement”).  The
purchase price for the Shares shall be $__________ as required by this Option
Agreement.  Optionee herewith delivers to the Company the full Exercise Price
for the Shares.

 

2.Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and this Option Agreement and agrees to
abide by and be bound by their terms and conditions.  Optionee represents that
Optionee is purchasing the Shares for Optionee's own account for investment and
not with a view to, or for sale in connection with, a distribution of any of
such Shares.

 

3.Rights as Stockholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
optioned Shares, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised.  

 

4.Tax Consultation.  Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee's purchase or disposition of the
Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

5.Entire Agreement.  The Plan and the Option Agreement are incorporated herein
by reference.  This Exercise Notice, the Plan and the Option Agreement shall
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof, and is governed by Delaware law except for that
body of law pertaining to conflict of laws.

 

3 

Exercises may be effected through the Company’s online equity award platform in
lieu of this Exercise Notice.

 

--------------------------------------------------------------------------------

 

 

Submitted by:

 

Accepted by:

 

 

 

 

 

OPTIONEE:

 

Assembly Biosciences, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 